Order reducing verdict reversed on the law and the facts, without costs, motion to reduce denied, and verdict reinstated.* Judgment modified by increasing the amount thereof by the sum of $1,000 and as so modified unanimously affirmed, with costs to respondent, appellant. In our opinion, upon the facts shown upon the trial, the trial justice was not justified in interfering with the verdict of the jury. We are of opinion that the evidence supports a finding that the bear was being kept in and about appellant, respondent’s premises for exhibition purposes. Lazansky, P. J., Young, Hagarty, CarsweE and Tompkins, JJ., concur.

 Verdict was for $6,000 (reduced to $5,000) in action for personal injuries, with judgment entered for reduced amount.—1 [Rep.